DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed April 5, 2022 are acknowledged.
Examiner acknowledges amended claims 1, 11 and 29.
Examiner acknowledges cancelled claim 6.
Examiner acknowledges withdrawn claims 1-5, 7-10 and 29-31.
Examiner acknowledges newly added claim 32.
The rejection of claims 11-19 and 23-28 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Dodworth, WO2015/187873 is overcome by Applicant’s amendment.
The rejection of claims 20-22 under 35 U.S.C. 103 as being unpatentable over Dodworth, WO2015/187873 in view of Sagrati, Jr. et al., U.S. Patent Number 6,093,013 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 11-19, 23-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dodworth, U.S. Pre Grant Publication 2017/0095997 in view of Dodworth, WO 2015/187873.
	Regarding claims 11, 16, 23-26, 28 and 32, Dodworth discloses in paragraph 0089 a composite sandwich comprising a core sandwiched between composite laminates wherein the core is formed from a plurality of cells defined by plastic tubes wherein the tubes are bonded together.  Paragraph 0037 discloses that the composite laminates include a polymeric resin formed of a mixture of an epoxy resin and a polyurethane resin and carbon fibers [0038].  Paragraph 0100 discloses that a metal insert can be included between the core and the one or more composite laminates wherein the metal insert includes surfaces extending parallel to the layers of the composite sandwich [extending 100% span].  Paragraph 0107 discloses placing the composite sandwich is placed in a mold at a pressure of less than about 90 psi [6.205 bar].  Paragraph 0109 positioning a core between two carbon fiber sheets in a mold.  Paragraph 0109 discloses that the carbon fiber sheet(s) extends across the open ends of the cells.  Paragraph 0110 discloses curing the composite.  Paragraph 0116 discloses closing the mold and applying an external pressure maintained over a duration of about 40 seconds or more.  
	Dodworth ‘997 is silent to disposing the metal layer in the mold; disposing the first thermoset layer on the metal layer; disposing the core on the first thermoset layer; disposing the second thermoset on the core.  Dodworth ‘873 teaches a method for fabricating a reinforced composite structure wherein the method comprises positioning a metal insert adjacent to a stack assembly prior to compressing the stack assembly in a mold wherein the stack assembly includes a  first resin impregnated fiber sheet [first composite skin layer]; a second resin impregnated fiber sheet [second composite skin layer]; a core formed of multiple cells or plastic tubes that may be combined together arranged in parallel disposed between the first resin impregnated fiber sheet and the second resin impregnated fiber sheet; and at least partially curing the resin in the mold wherein the first and second resins are an epoxy-polyurethane mixture and the fibers are carbon fibers [see reference claims 28,36-37 and paragraphs 0099-0100]. Paragraph 0080 discloses that the composite sandwich is compress in a mold at 5 bars to 10 bars under heat. Paragraph 0100 discloses that the stack is under pressure in the mold and the heating may be
carried out for any duration suitable to at least partially cure the polymer resin in the fibers.  Paragraph 0075 discloses that the metal insert may be used to support the composite sandwich.  Both Dodworth references are directed to composite sandwiches including a core sandwich between two carbon fiber composite laminates including an epoxy-polyurethane resin.  Additionally, both references disclose a metal insert with the composite.  Both references are analogous art.  One of ordinary skill in the art would position the metal insert of Dodworth ‘997 externally to the composite laminate for the benefit of enhanced support for the composite sandwich.

	Regarding claim 12, paragraph 0101 of Dodworth ‘997 discloses that the metal insert can include aluminum.

	Regarding claim 13,  paragraph 0089 of Dodworth ‘997 discloses a composite sandwich comprising a core sandwiched between composite laminates wherein the core is formed from a plurality of cells defined by plastic tubes wherein the tubes are bonded together.

	Regarding claim 14, figure 11 of Dodworth ‘997 illustrates that the plurality of tubes for the core are aligned parallel.

	Regarding claim 15, paragraph 0037 of Dodworth ‘997 discloses that the composite laminates include a polymeric resin formed of a mixture of an epoxy resin and a polyurethane resin and carbon fibers [0038].

	Regarding claim 17, paragraph 0108 of Dodworth ‘997  discloses applying the polymer resin onto a first carbon fiber sheet and applying a second polymer resin onto a second carbon fiber sheet.

	Regarding claim 18, paragraphs 0037-0038 and 0089 of Dodworth ‘997  disclose two composite laminates comprising carbon fibers and a polymeric resin comprising epoxy resin and polyurethane resin.

	Regarding claim 27, paragraph 0089 of Dodworth ‘997 discloses that the composite complies with the shape of the mold.  Paragraph 0043 discloses that the composite can be used for automotive surface panels.





Claim(s) 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dodworth, U.S. Pre Grant Publication 2017/0095997 in view of Dodworth, WO 2015/187873 and in further view of  Dodworth, U.S. Pre Grant Publication 2017/0080675.
	Dodworth ‘997 and Dodworth ‘873, above, remains relied upon for claim 11.
	Dodworth ‘997 and Dodworth ‘873 are silent to coating at least a portion of the mold with a rubber material.
	Dodworth ‘675 teaches a composite sandwich structure comprising a core structure sandwiched between two composite skins [abstract].  Paragraph 0013 discloses that the composite skins include fibers embedded in a polymeric matrix.  Paragraph 0111 discloses that the composite is stacked in a mold wherein the mold includes a mold release agent such as silicone to facilitate removal of the composite from the mold.
	Both Dodworth references are directed to a composite sandwich structure comprising a core structure sandwiched between two composite skins formed of fibers embedded in a polymeric matrix.  The references are analogous art.  One of ordinary skill in the art before the effective filing date would coat the mold of Dodworth ‘997 with silicone in order to facilitate removal of the composite sandwich structure from the mold.


Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786